Citation Nr: 0413590	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for venous 
insufficiency with vasospasm.  

2.  Entitlement to service connection for acrodermatitis and 
acrosclerosis claimed as a skin disorder of the hands and 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  

By rating action in October 1960, the RO denied service 
connection for venous insufficiency with vasospasm.  The 
veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 decision by the RO which 
denied service connection for a skin disorder of the hands 
and feet and reopened and denied the claim of service 
connection for venous insufficiency with vasospasm.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for venous insufficiency with 
vasospasm was finally denied by an unappealed rating decision 
by the RO in October 1960.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim is either cumulative of 
evidence already of record or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  A skin disorder of the hands and feet, including 
acrodermatitis and acrosclerosis, was not present in service 
or until many years after service, and there is no competent 
medical evidence that any current skin disorder is related to 
service.  




CONCLUSIONS OF LAW

1.  The October 1960 rating decision that denied service 
connection for venous insufficiency with vasospasm is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for venous 
insufficiency with vasospasm.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West 2002); C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.1105 (2003).  

3.  The veteran does not have a skin disorder of the hands 
and feet, including acrodermatitis or acrosclerosis due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was provided 
with the law and regulations pertaining to VCAA in the August 
2002 statement of the case and was afforded an opportunity to 
testify at a personal hearing, which he declined.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



New & Material 

Service connection for venous insufficiency with vasospasm 
was denied by the RO in October 1960.  There was no appeal of 
this decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim is pertinent in the consideration of the 
current claim for venous insufficiency with vasospasm.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  
At the time of the RO decision in October 1960, denying 
service connection for chronic venous insufficiency with 
secondary vasospasm, the evidence considered included the 
veteran's service medical records and a statement from a 
private physician relating the disability to service, based 
on a history related by the veteran of an accident in 
service.  The RO concluded that the evidence did not relate 
the current disorder to service.  The veteran did not appeal 
that decision.

The medical reports submitted since the 1960 rating action 
are essentially cumulative and redundant of information 
previously considered and show only continued treatment for 
bilateral circulatory problems, diagnosed as venous 
insufficiency with vasospasm.  The evidence considered 
previously included a statement from a private physician to 
the effect that the veteran's venous insufficiency with 
vasospasm was related, in part, to an injury in service.  
However, the additional evidence does not relate any current 
lower extremity problem to military service.  The current 
evidence includes numerous VA treatment records from 1960 to 
the present, and recent VA examination reports showing the 
diagnosis of venous insufficiency with vasospasm.  On VA 
examination in April 2002, the physician indicated that the 
specific etiology of the veteran's venous stasis could not be 
ascertained but opined that he did not believe that it was 
related to the left leg laceration in service as the lower 
extremity edema was equal bilaterally.  

As a layperson, the veteran is not competent to offer a 
medical opinion.  Thus, his contentions that his venous 
insufficiency is related to service is insufficient to reopen 
the previously disallowed claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's venous insufficiency 
with vasospasm to service.  The medical reports do not offer 
any new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for venous insufficiency with 
vasospasm has not been presented.  

Skin Disorder

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In the instant case, the veteran asserts that his current 
skin disorder of the hands and feet began in service.  The 
service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any skin 
disorder of the hands and feet, including acrodermatitis and 
acrosclerosis.  The records show that the in May 1943, the 
veteran was treated for itching of the face and acute 
folliculitis of the buttocks.  In June 1943, there was some 
maculation between the toes.  The veteran developed acute 
cellulitis over the anterior tibial region of the left leg 
several days after he suffered abrasions to the leg in an 
automobile accident in September 1944.  An incision and 
drainage of the area alleviated his symptoms within a few 
days and was completely healed when discharged to duty in 
October 1944.  Other than a 1-inch surgical scar on the left 
leg and bilateral pes planus, the veteran's separation 
examination in January 1946 showed no skin abnormalities of 
the hands or feet.  

The veteran made no mention of any skin problems of the hands 
or feet on his original application for VA benefits in 
January 1946, and no pertinent abnormalities were noted on VA 
examinations in February and September 1947.  In fact, there 
were no pertinent complaints or abnormalities when seen by VA 
on numerous occasions from 1947 to 1971.  In June 1971, some 
erythematous patches were noted on the left little finger, 
with dystrophy of the nail.  Thereafter, it was not until 
1998 that the record reflects skin problems.  A skin disorder 
involving the hands was noted on a VA outpatient report in 
July 1998.  The report showed that the veteran was seen at 
the dermatology clinic for a fingernail abnormality of 
unknown etiology, and that he was treated with Diprolene 
cream.  A February 1999 VA outpatient report indicated that 
his fingernail condition was worsening despite treatment.  
The assessment in April 1999 indicated possible dystrophic 
epidermolysis bullosa of the hands, possible lichen planus of 
the overlying skin folds, and xerosis/stasis dermatitis.  A 
rheumatology consult in December 1999 indicated that the skin 
changes appeared to be secondary to old frostbite or possibly 
sclerodermic changes.  A diagnosis of acrosclerosis was noted 
on an outpatient report in December 2000.  

When examined by VA in April and May 2002, the veteran 
related his current foot problems to wearing wet foot gear 
while stationed in Burma during service; he offered no 
explanation for the skin problems involving his hands other 
than to say that it was present since 1943.  On examination, 
there was chronic fungal infection in all toenails and severe 
venous dermatitis on both legs.  The skin over the hands and 
fingers appeared to be thin and fragile, and there was 
disintegration of the nails, fingernails greater than the 
toenails.  The assessment included severe fungal infection of 
the toenails, superficial varicosities with venous dermatitis 
and discoloration of the skin secondary to chronic venous 
insufficiency, and acrodermatitis and acrosclerosis involving 
hands and feet.  The examiner did not offer the opinion that 
the current skin disorders were related to any event in 
service.

While the veteran may believe that his skin disorder of the 
hands and feet are related to military service, he has 
presented no competent evidence to support his contentions.  
Where a determinative issue involves medical causation or a 
medical diagnosis, a lay opinion is not sufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Inasmuch as there is no evidence of a skin disorder involving 
the hands or feet in service or until many years thereafter, 
and no competent medical evidence that any current skin 
disorder had its onset in service, the Board finds that there 
is no basis to grant service connection for acrodermatitis 
and acrosclerosis of the hands and feet.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for venous insufficiency with 
vasospasm, the appeal is denied.  

Service connection for acrodermatitis and acrosclerosis, 
claimed as a skin disorder of the hands and feet, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



